 



Exhibit 10.3
[Hirschler Fleischer letterhead]
May 25, 2006
VIA FACSIMILE — 972-644-2411
TR Hidden Lake Partners, Ltd.
c/o Thompson Realty Corporation
2505 N. Plano Road, Suite 3000
Richardson, Texas 75082
Attn: W. T. Field.

     Re:   Contract of Sale Between TR Hidden Lake Partners, Ltd., a Texas
limited partnership, as seller and Triple Net Properties, LLC, a Virginia
limited liability company, as purchaser

Dear Mr. Field:
     On behalf of our client, Triple Net Properties, LLC, the purchaser under
the captioned contract, I hereby request an extension of the Feasibility Period
to June 2, 2006. If this extension is acceptable, please sign below.
Very truly yours,
/s/ David F. Belkowitz
David F. Belkowitz
AGREED TO:

                  TR HIDDEN LAKE PARTNERS, LTD.    
 
                By:   TRDC Hidden Lake Partners, Ltd.,
General Partner    
 
                    By:   Thompson Realty Development Corporation,
General Partner    
 
               
 
      By:   /s/ W. T. Field    
 
                        Its: President    

/ddb
cc: Mr. Gus Remppies

 